Title: To Alexander Hamilton from John J. U. Rivardi, 20 October 1799
From: Rivardi, John J. U.
To: Hamilton, Alexander


          
            Sir,
            Niagara Octr. 20th. 1799.
          
          I have half an hour ago delivered my defence to the Court of Inquiry—Major Hoops & Captain Still, intend to Set of To Morrow Morning, I therefore do myself the honor of transmitting by them my reasons for not entering any charges against Captain Bruff; indeed for declining bringing any forward at any time—   
          Was I to arrest him he would not be tried for want of a Sufficient number of Officers & to bring him before the Same Court which examined my conduct Since I took Comand would be placing me on a footing with a man whom I never can consider in that light. 
          To fetch witnesses to New york or West Point would be attended with an enormous expense & in fact the public can lose Nothing now by the trial being drop’d An other reason is that my attacking him would appear the effect of revenge—Matters have gone far enough in the present affair to render probable a decision which will put one of us in the impossibility of hurting the other; & there I wish it may rest—
          I regret Now to have comunicated to you what I could Accuse him of—it has an ungenerous appearance allthough my motives were Not Such—I was in fact determined to bring him to a trial  had the present Inquiry not taken place. as the charges exhibited against me were a comon topic of conversation throughout Canada—loaded with coments & additions which with the least Sense of honor I could not pretend to be ignorant of—You will see that Cap B.  produced four additional charges which I agreed Should be investigated—he thus extended as far as he could his efforts to Satisfy his rancor & I rejoice at it. I am Now determined to consign him to his own feelings. We wait with  anxiety for the Arrival of  a Surgeon—The Season advances & it will Soon be impracticable to produce Medical assistance from New Ark.
          With the Most respectful consideration I have the honor to be Sir Your Most obedient & very humble Servant
          
            J J Ulrich Rivardi
            Majr. 1st. Regt. A&E
          
          Major General Alexr. Hamilton
        